Case 2:18-cv-07480-JAK-MRW Document 162 Filed 01/22/19 Page 1 of 3 Page ID #:3290




    1 Paul A. Levin – State Bar No. 229077
         plevin@themrlg.com
    2 MORTGAGE RECOVERY LAW GROUP LLP
      700 North Brand Boulevard, Suite 830
    3 Glendale, California 91203
      Telephone: (818) 630-7900 / Fax: (818) 630-7920
    4
      Etan Mark (admitted pro hac vice)
    5    etan@markmigdal.com
      Donald J. Hayden (admitted pro hac vice)
    6    don@markmigdal.com
      MARK MIGDAL        & HAYDEN
    7 80 SW 8th Street, Suite 1999
      Miami, Florida 33130
    8 Telephone: (305) 374-0440
    9 Attorneys for Plaintiffs
   10 Mark T. Drooks – State Bar No. 123561
         mdrooks@birdmarella.com
   11 Paul S. Chan – State Bar No. 183406
         pchan@birdmarella.com
   12 Gopi K. Panchapakesan – State Bar No. 279586
         gpanchapakesan@birdmarella.com
   13 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
   14 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
   15 Telephone: (310) 201-2100 / Fax: (310) 201-2110
   16 Attorneys for Defendants Herbalife
      Nutrition Ltd. (fka Herbalife Ltd.),
   17 Herbalife International, Inc., and Herbalife
      International of America, Inc.
   18
   19                              UNITED STATES DISTRICT COURT
   20               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   21
   22 MICHAEL LAVIGNE, et al.,                         CASE NO. 2:18-cv-07480-JAK (MRWx)
   23                     Plaintiffs,                  JOINT REPORT AS TO NEUTRAL
                                                       SELECTION
   24               vs.
                                                       Assigned to Hon. John A. Kronstadt,
   25 HERBALIFE LTD., et al.,
   26                     Defendants.
   27
   28
        3537505.1
                                    JOINT REPORT - JOINT SELECTION OF NEUTRAL
Case 2:18-cv-07480-JAK-MRW Document 162 Filed 01/22/19 Page 2 of 3 Page ID #:3291




    1               Pursuant to [D.E. 159] Order Setting Pretrial Deadlines, Plaintiffs Jeff Rodgers,
    2 Patricia Rodgers, Jennifer Ribalta, and Izaar Valdez (“Plaintiffs”) and Defendants
    3 Herbalife Nutrition Ltd. (fka Herbalife Ltd.), Herbalife International, Inc., and
    4 Herbalife International of America, Inc. (collectively, “Herbalife”), through their
    5 respective counsel of record, hereby submit this Joint Selection of Neutral. Counsel
    6 conferred on January 22, 2019 and selected Hon. Margaret A. Nagle (Ret.) of JAMS.
    7
    8 DATED: January 22, 2019                     Mortgage Recovery Law Group LLP
    9
   10
                                                  By:         s/ Paul A. Levin
   11
                                                                    Paul A. Levin
   12                                                   Attorneys for Plaintiffs
   13
   14 DATED: January 22, 2019                     Etan Mark
                                                  Donald J. Hayden
   15                                             Mark Migdal & Hayden
   16
   17
   18                                             By:         s/ Etan Mark
                                                                    Etan Mark
   19                                                   Attorneys for Plaintiffs
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3537505.1
                                                         2
                                    JOINT REPORT - JOINT SELECTION OF NEUTRAL
Case 2:18-cv-07480-JAK-MRW Document 162 Filed 01/22/19 Page 3 of 3 Page ID #:3292




    1 DATED: January 22, 2019           Mark T. Drooks
                                        Paul S. Chan
    2
                                        Gopi K. Panchapakesan
    3                                   Bird, Marella, Boxer, Wolpert, Nessim,
                                        Drooks, Lincenberg & Rhow, P.C.
    4
    5
    6                                   By:          s/ Mark T. Drooks
    7                                                     Mark T. Drooks
    8                                         Attorneys for Defendants Herbalife
                                              Nutrition Ltd. (fka Herbalife Ltd.),
    9                                         Herbalife International, Inc., and Herbalife
   10                                         International of America, Inc.

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3537505.1
                                               3
                           JOINT REPORT - JOINT SELECTION OF NEUTRAL
